Citation Nr: 1136071	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-36 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling prior to October 15, 2009 for atopic dermatitis with chronic tinea pedis.

2.  Entitlement to an evaluation in excess of 30 percent disabling from October 15, 2009, forward, for atopic dermatitis with chronic tinea pedis.

3.  Entitlement to an effective date prior to August 4, 2008, for the grant of a 10 percent disability evaluation for service-connected residual scarring due to pseudofolliculitis barbae.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the Veteran testified in a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issues of entitlement to an evaluation in excess of 30 percent disabling from October 15, 2009, forward, for atopic dermatitis with chronic tinea pedis;
entitlement to an effective date prior to August 4, 2008, for the grant of a 10 percent disability evaluation for service-connected residual scarring due to pseudofolliculitis barbae; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Prior to October 15, 2009, the Veteran's atopic dermatitis with chronic tinea pedis did not result in 20 to 40 percent of the entire body or of exposed areas being affected; however, he did use corticosteroids for a period exceeding six weeks during this period.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for atopic dermatitis with chronic tinea pedis prior to October 15, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The Veteran's atopic dermatitis with chronic tinea pedis has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 which provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

Historically, the RO granted service connection for atopic dermatitis with chronic tinea pedis in an October 1988 rating decision and assigned a 10 percent disability rating at that time.  In October 2009, the RO increased the evaluation for his atopic dermatitis with chronic tinea pedis to 30 percent disabling, effective October 15, 2009.

Prior to October 15, 2009, the Veteran's service-connected atopic dermatitis with chronic tinea pedis would not warrant a disability rating in excess of 10 percent disabling in terms of affected areas, but his use of a topical corticosteroid was notable.

In September 2008, the Veteran underwent a VA examination of his skin.  Upon physical examination, the Veteran's atopic dermatitis with chronic tinea pedis affected 7.2 percent of the exposed body and 9.85 percent of the total body involved.  At that time, the examiner noted that there was no scarring or disfigurement involving the head, face, or neck.  Indeed, none of the evidence prior to October 15, 2008, to include the September 2008 VA examination, shows that this service-connected disability affected 20 to 40 percent of either the entire skin area or the exposed skin areas.

As to medications, the examination report did indicate the use of clobetasol propionate, a topical corticosteroid.  Frequency of use of this medication was described as "daily as needed," with all medications used for 12 months over the last year.  Other medications included pimecrolimus 1% topical cream (twice daily), Vanicream (daily), and hydrophilic ointment (after bathing daily).  Based on the above, the Board notes that the juxtaposition of the notation of the usage of clobetasol propionate "daily as needed" - i.e., apparently less frequently than the other daily or twice-daily medications - during a twelve-month period is commensurate to a total duration of 6 weeks or more, but not constantly for the full period, during the past 12-month period.  For this reason, the Board finds that the September 2008 VA examination report contains information supporting a 30 percent evaluation, though not more, prior to October 15, 2009 on the basis of corticosteroid use.

The Board has also looked at other diagnostic codes for rating the Veteran's atopic dermatitis with chronic tinea pedis.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, as to a separate rating based on scarring, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present claim, which was received in August 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim must be considered under the criteria effective as of the date of the claim.  Regardless, however, while the Board has taken into consideration other diagnostic codes applicable to his increased rating claim, it should be noted that the Veteran is already receiving a separate rating for scar residuals of the neck due to pseudofolliculitis barbae.  As such, the Veteran is already being compensated for any skin disability manifested by scars.

Moreover, the Veteran has submitted no evidence showing that his service-connected atopic dermatitis with chronic tinea pedis markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disability necessitated frequent, or indeed any, periods of hospitalization during the period described above.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluation prior to October 15, 2009.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Overall, the evidence supports a 30 percent evaluation prior to October 15, 2009 for atopic dermatitis with chronic tinea pedis, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) as to the increased rating claim was furnished to the Veteran in August 2008, prior to the issuance of the appealed October 2008 rating decision.  The August 2008 notice letter also informed the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It also addressed the applicable diagnostic criteria pertinent to his increased rating claim.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained records corresponding to all recent skin treatment described by the Veteran.  Additionally, the Veteran was afforded VA examinations for both periods on appeal in September 2008 and October 2009 that fully addressed the symptoms and severity of his service-connected atopic dermatitis with chronic tinea pedis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


ORDER

Entitlement to 30 percent evaluation prior to October 15, 2009 for atopic dermatitis with chronic tinea pedis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the period beginning on October 15, 2009, further information is needed as to whether an evaluation in excess of 30 percent for atopic dermatitis with chronic tinea pedis is warranted.  Notably, the examination report from that date indicates daily use of clobetasol propionate over the past twelve months.  This is a change from the earlier examination report, which indicated "daily as needed" use of this corticosteroid.  The question thus becomes whether such treatment is required, as could warrant a 60 percent evaluation, but this matter must be more fully addressed by a VA examination prior to a Board adjudication of the increased rating issue for this period of the appeal.

In October 2009, the RO granted service connection for residual scarring due to pseudofolliculitis barbae and assigned a 10 percent disability rating, effective August 4, 2008.  In that same decision, the RO awarded the Veteran an increased evaluation of 30 percent disabling for atopic dermatitis with chronic tinea pedis, effective October 15, 2009.  The Veteran submitted a notice of disagreement in January 2010 regarding the effective date for both the grant of service connection for pseudofolliculitis barbae and the increased rating for atopic dermatitis with chronic tinea pedis.  (The Board notes that the effective date issue as to atopic dermatitis is subsumed into the underlying staged rating, described above, and does not constitute a separate issue.)  Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case as to the effective date of the grant of service connection for pseudofolliculitis barbae.  Manlincon v. West, 12 Vet. App. 238 (1999).

During the July 2010 hearing before the undersigned, the Veteran indicated that he worked for UPS as a truck driver.  However, he also stated, "I think I just got fired."
The United States Court of Appeals for Veterans Claims (Court) has recently held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, this claim is part of the present appeal but must be developed and adjudicated prior to a Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a statement of the case with regard to the effective date of the grant of service connection for pseudofolliculitis barbae.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal.  Thereafter, this matter is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2. Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU, with information as to the assignment of disability evaluations and effective dates for those evaluations.

3. Afford the Veteran a VA skin examination, with an appropriate examiner who has reviewed the claims file.  This examiner should consider the Veteran's subjective complaints of atopic dermatitis with tinea pedis and provide percentages of both total affected skin areas and total exposed skin areas.  This examiner should also list the Veteran's medications and address whether the ongoing use of corticosteroids, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs, has been required during the past 12-month period.  All opinions must be supported by a complete rationale in a typewritten report.

4. After completion of any other development which may be deemed necessary, the RO should readjudicate the claim of entitlement to an evaluation in excess of 30 percent disabling from October 15, 2009, forward, for atopic dermatitis with chronic tinea pedis; and adjudicate the Veteran's claim of entitlement to TDIU.  If either claim is denied, the Veteran should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


